Title: Charles Adams to John Adams, 20 August 1792
From: Adams, Charles
To: Adams, John


My dear father
New York August 20 1792
I have this day opened an office in Hanover square. The situation is as eligible as any in the City. There is but one objection, which is the high rents which are demanded for rooms in so public a situation. I have however been advised to take it, rather than go into a more retired seat. I wrote a few days since to my Mama, I then mentioned that forty pounds was the rent required for a small room; since when I have procured the one I now occupy, for twenty pounds until May. The difficulties I met with at Albany, were very fortunately removed, or I must have been obliged to have waited until October Term, as I did not receive the proper certificate from Mr Lawrance until after the Court had risen. Our politicians in this City, are more calm than those in the Country, All however seem to concur in the necessity of calling a Convention. “This Convention you say is a dangerous body.” I doubt very much whether that observation has occured with proper force to our warm partizans. They look upon this body as an assembly who will meet, without dispute alter our election law, order a new election for Governor, and dissolve. They may find their mistake. I have not a doubt but a Convention chosen at the present moment from the people, would aim at establishing a Constitutional rot[ation?] in the first officers of the State; from this [they?] may go on from one thing, to another, and hatch at last, a very bad and defective Constitution. I was astonished to find that one of the principal arguments used to the people, was the necessity of a change. I sometimes have conversed with Mr Troup upon that topic. I asked him if he could be serious when he advocated that doctrine; He answered It would take with the people! but are they to be deluded? are they to be persuaded to false tenets? Are the Community to be deprived of the first class of abilities, merely because the possessors have been a certain number of years in office? Is it just, or equitable, that a man who has served the public with virtue and integrity for a certain period, should constitutionally be deprived of his office, to make room for another, perhaps vicious and degenerate? Are you doing justice to yourselves, or benefit to the people whose interests you profess to espouse by disseminating such principles? But the influence which a man in office may acquire may be destructive of liberty! Have we not then the power of impeachment, and a still greater power that of changing our magistrates when they acquire corrupt or undue influence? I could wish Sir that politicians would content themselves with enforcing truths, without resorting to falsehood to obtain their purposes. but this is not the case, and yet there is something amiable in the principle, something in a strict adherence to truth, which is dignified and noble; it is a rock, over which the surges may lash, and billows beat in vain. Why then resort to falicy and chicanery? Because it is politic?
With every sentiment of respect and tenderness / I am dear Sir your affectionate son
Charles Adams
